MERIT DECISION WITHOUT OPINIONIn Mandamus. Sua sponte, alternative writ granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days after the filing of the evidence, respondents shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondents' brief.